                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA



KATINA B. HEBERT                                                       CIVIL ACTION


VERSUS                                                                 17-641-SDD-RLB


ASCENSION PARISH
SCHOOL BOARD


                                         RULING

       Before the Court is Defendant’s, Ascension Parish School Board (“APSB”), Motion

in Limine to Strike Dr. Warshowsky.1 The Plaintiff, Katina Hebert, has filed an Opposition2.

The Court has considered the Motion and Opposition, the evidence submitted, and the

applicable law and, for the reasons which follow, the Motion shall be GRANTED.

       The Court discussed the facts and the procedural posture in prior Rulings3 and

they will not be reiterated herein. As it relates to the subject Motion, Plaintiff originally

identified as an expert witness, inter alia, Dr. Vimla Menon, M.D.4 Upon learning that Dr.

Menon was not available, Plaintiff moved for leave to amend her expert witness list to

include Dr. Allen B. Warshowsky.5 The Plaintiff represented that Dr. Warshowsky was a

treating physician for purposes of Rule 26(a)(2)(C), as opposed to a retained “expert” for

purposes of Rule 26(a)(2)(B).6 Plaintiff represented that “Dr. Warshowsky’s testimony



1
  Rec. Doc. 71.
2
  Rec. Doc. 107.
3
  Rec. Docs. 111 and 114.
4
  Rec. Doc. 39-1.
5
  Rec. Doc. 39, ¶s 6-7.
6
  Id.
will not go beyond opinions that he formed during his treatment of Mrs. Hebert.”7 The

Court granted the Plaintiff’s motion to substitute her medical expert finding “good cause

to allow Plaintiff to disclose Dr. Warshowsky as an expert pursuant to Rule 26(a)(2)(C)

for the limited purpose of providing any expert opinions formed during his treatment of

Plaintiff” and further finding that “any prejudice to Defendant is minimal as Dr.

Warshowsky was listed as a treating physician on Plaintiff’s initial disclosures.”8

        Despite the fact that the Plaintiff represented that Dr. Warshowsky would testify as

a treating physician under FRCP 26(a)(2)(C), and the Court’s explicit ruling that Dr.

Warshowsky would be limited to “providing any expert opinions formed during his

treatment of Plaintiff”9, the Plaintiff provided an expert report of Dr. Warshowsky.10 APSB

contends that Warshowsky’s “report was not based on facts, nor did it contain opinions

limited to or ‘formed during his treatment of Plaintiff’.”11 APSB argues that Warshowsky’s

“trial deposition testimony was based almost entirely on the “report” admittedly prepared

after suit was filed and after Dr. Warshowsky’s treatment of plaintiff, by the attorneys for

Hebert! APSB asserts that the trial testimony goes beyond the scope of the permitted

testimony and is improper. Accordingly, APSB seeks to strike the “report” entirely and to

limit the witness’ testimony to the medical treatment as outlined in the discovery

deposition.”12

        Opinion testimony by Dr. Warshowsky shall be excluded at trial for the following

reasons. Dr. Warshowsky is an OB/GYN who practices as an “integrative holistic



7
  Rec. Doc. 47, p. 6.
8
  Rec. Doc. 51, pp. 3-4.
9
  Rec. Doc. 51.
10
   Rec. Doc. 73-4.
11
   Rec. Doc. 71-2.
12
   Id.
medicine doctor”. Dr Warshowsky lacks the education, training, and experience to provide

opinion testimony regarding the toxicity and exposure and alleged disability related

thereto. Dr Warshowsky admitted in his deposition that the review and analysis of

toxicological information, distances, and exposure levels were not the type of information

generally relied upon by physicians in his field of expertise.13 Warshowsky had no

knowledge of the proximity of the school where the Plaintiff worked to any sources or

possible sources of emissions or air pollution. He had no factual information upon which

to determine whether the Plaintiff was exposed to any environmental toxins. He admitted

that he has no expertise in toxicology, environmental sciences, allergies, immunology,

neuroscience, or dermatology.14

        Furthermore, Dr. Warshowsky lacks any reliable clinical basis to opine as to the

etiology of Plaintiff’s symptoms/complaints or the nature, extent, and/or cause of any

alleged disability. Dr. Warshowsky examined the Plaintiff only once before the Plaintiff

knew she was going to be terminated by APSB. The Plaintiff had two (2) office visits with

Dr. Warshowsky after the termination decision was made.15

        Opinion testimony is admissible under the Federal Rules of Evidence, if (1) the

witness is qualified as an expert by knowledge, skill, experience, training, or education,

(2) the expert’s reasoning or methodology underlying the testimony is sufficiently reliable,

and (3) the testimony is relevant.16 The opinions of Dr. Warshowsky sought to be offered




13
   Rec. Doc. 71-14.
14
   Id.
15
   Id. (Office Visits in December 2009, July 2015, and February 2018).
16
   Fed. R. Evid. 702; Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
by the Plaintiff fail to satisfy all three criteria and are hereby excluded. Therefore, the

Defendant’s Motion in Limine17 is hereby GRANTED.

          Signed in Baton Rouge, Louisiana on June 26, 2019.




                                         S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




17
     Rec. Doc. 71.
